internal_revenue_service number release date index number ------------------------------- ------------------------------------ ------------------------------- --------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-137035-07 date date ------- ---------------------- -------------------------------- ------------- ---------------------- legend company ----------------------------------------------------------- state a b c dear -------------------- submitted on behalf of company requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to be classified as an association_taxable_as_a_corporation for federal tax purposes and requesting relief to file a late s_corporation_election under sec_1362 of the internal_revenue_code this letter responds to that request facts the information submitted discloses that company is a limited_liability_company organized under state law on a in b company sought advice from its accounting firm regarding its entity classification after becoming a single-member entity previously taxable as a partnership company and the accounting firm decided that company we received a letter dated date and subsequent correspondence plr-137035-07 should become an s_corporation by making the appropriate entity classification and s_corporation elections effective c however company inadvertently failed to timely file either form_8832 entity classification election to be an association_taxable_as_a_corporation or form_2553 election by a small_business_corporation to be an s_corporation law and analysis sec_1362 provides that except as provided in sec_1362 a small sec_1362 provides that if a an election under sec_1362 is made for business corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 may be made by a small_business_corporation for any taxable_year - a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the third month of the taxable_year sec_1362 provides that if a a small_business_corporation makes an election under sec_1362 for any taxable_year and b such election is made after the 15th day of the third month of the taxable_year and on or before the 15th day of the third month of the following taxable_year then such election shall be treated as made for the following taxable_year any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such an election as timely made for the taxable_year and sec_1362 shall not apply classified as a corporation under sec_301 b or an eligible_entity may elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 and v an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the applicable service_center sec_301_7701-3 provides in part that a business_entity that is not sec_301_7701-3 provides in part that an election made under sec_301_7701-3 provides in part that except as provided in sec_301_9100-1 through provide the standards the sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be plr-137035-07 sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 consequently company is granted an extension of time of days from the date of this letter for electing under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective c company must file form_8832 within the 60-day extension period with the appropriate service_center with a copy of this letter attached s_corporation_election thus we conclude that company is eligible for relief under sec_1362 accordingly provided company makes the above entity classification election if company makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 effective c within days following the date of this letter the election shall be treated as timely made except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for we further conclude that company has reasonable_cause for failing to make an based on the facts and representations submitted we conclude that company plr-137035-07 making an election is not a determination that the taxpayer is otherwise eligible to make the election sec_6110 this ruling may not be used or cited as precedent being forwarded to taxpayer’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it according to sincerely s william p o’shea associate chief_counsel passthroughs special industries enclosures copies of this letter copy for sec_6110 purposes
